Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 14, 2020

                                       No. 04-19-00318-CV

                             Leticia R. BENAVIDES,
                                     Appellant
                                          v.
 Cristina B. ALEXANDER as permanent guardian of the person of Carlos Y. Benavides, Jr., et
                                         al.,
                                     Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVQ-000161-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
        On August 21, 2020, this court ordered appellant to provide proof of payment or
arrangements to pay for the reporter’s record. Our order also ordered the court reporter, Ms. Gay
Richey, to file the outstanding volumes of the reporter’s record within twenty days of appellant
filing written proof of payment or arrangements to pay. We cautioned Ms. Richie that if she
failed to timely file the record, a show cause order would be issued.

       On August 25, 2020, appellant provided written proof that she had mailed a check for
$1,500 as a down-payment to Ms. Richie and the check has been cashed. Because appellant
provided written proof that she made arrangements to pay for the record, this court
ordered Ms. Richie to file the outstanding volumes of the reporter’s record no later
than September 9, 2020.

        On September 9, 2020, Ms. Richie filed a notification of late record stating she would file
the record after she had been paid for in full. It is therefore ORDERED that appellant provide
written proof to this court no later than September 24, 2020 that the reporter’s fee has been
paid in full. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date of this order, and the court will consider only those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See Tex.
R. App. P. 37.3(c).

       Ms. Richie is ORDERED to file the outstanding volumes of the reporter’s record within
twenty-fours of full payment. If Ms. Richie fails to do so, an order may be issued directing Ms.
Richie to appear in person before this court and show cause why she should not be held in
contempt.

                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2020.



                                               ___________________________________
                                               MICHAEL A. CRUZ,
                                               Clerk of Court